



Exhibit 10.33
NOTICE OF RESTRICTED STOCK UNIT AWARD
(WITH SHARE AND CASH SETTLEMENT)
OBALON THERAPEUTICS, INC. 2016 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Obalon Therapeutics,
Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”) and the
attached Award Agreement (Restricted Stock Unit Agreement, including any special
terms and conditions for your country set forth in the appendix attached thereto
(collectively, the “RSU Agreement”)). You (“you”) have been granted an award of
Restricted Stock Units (“RSUs”) under the Plan subject to the terms and
conditions of the Plan, this Notice and the attached RSU Agreement.
Name:
 
 
 
Address:
 
 
 
Number of RSUs:
 
 
 
Date of Grant:
 



You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continued Service through the Vesting Date (as defined in Exhibit A).
For the avoidance of doubt, any termination of Service (whether voluntary or
involuntary) shall mean your RSUs under this RSU Agreement shall be
automatically cancelled and forfeited by you for no consideration therefor. By
accepting this award, you and the Company agree that this award is granted under
and governed by the terms and conditions of the Plan, this Notice and the RSU
Agreement. By accepting this award of RSUs, you consent to the electronic
delivery and acceptance as further set forth in the RSU Agreement.
[The remainder of this page intentionally left blank]




















 
















|US-DOCS\112216600.5||



--------------------------------------------------------------------------------







PARTICIPANT
 
OBALON THERAPEUTICS INC.
 
 
 
Signature:
 
By:
Print Name:
 
Its:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





|US-DOCS\112216600.5||



--------------------------------------------------------------------------------







RESTRICTED STOCK UNIT AGREEMENT
OBALON THERAPEUTICS, INC.
2016 EQUITY INCENTIVE PLAN
You have been granted Restricted Stock Units (“RSUs”) by Obalon Therapeutics,
Inc. (the “Company”) subject to the terms, restrictions and conditions of the
Plan, the Notice of Restricted Stock Unit Award (the “Notice”) and this
Restricted Stock Unit Agreement, including any special terms and conditions for
your country set forth in the appendix attached hereto (the “Appendix”)
(collectively, this “RSU Agreement”).
1.Nature of Grant. In accepting this award of RSUs, you acknowledge, understand
and agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c)all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;
(d)you are voluntarily participating in the Plan;
(e)the RSUs and the Shares subject to the RSUs, and the income and value of the
same, are not intended to replace any pension rights or compensation;
(f)the RSUs and the Shares subject to the RSUs, and the income and value of the
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(g)unless otherwise agreed with the Company, the RSUs and any Shares acquired
under the Plan, and the income and value of the same, are not granted as
consideration for, or in connection with, any service you may provide as a
director of the Company, or a Parent or Subsidiary of the Company;
(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your Service (for any
reason whatsoever whether or not later found to be invalid or in breach of labor
laws in the jurisdiction where you are providing Service or the terms of your
employment or service agreement, if any), and in consideration of the grant of
the RSUs to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company, the Employer (as defined below), or any
other Parent or Subsidiary of the Company, waive your ability, if any, to bring
any such claim, and release the Company, the Employer and its Parent or
Subsidiaries from any such


|US-DOCS\112216600.5||



--------------------------------------------------------------------------------





claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, you shall be
deemed irrevocably to have agreed not to pursue such claim and agree to execute
any and all documents necessary to request dismissal or withdrawal of such
claim; and
(j)the following provisions apply only if you are providing Service outside the
United States: (i) the RSUs and the Shares subject to the RSUs, and the income
and value of same, are not part of normal or expected compensation or salary for
any purpose; and (ii) neither the Company, the Employer nor any Parent or
Subsidiary of the Company shall be liable for any foreign exchange rate
fluctuation between your local currency and the United States Dollar that may
affect the value of the RSUs or the subsequent sale of any Shares acquired upon
settlement.
2.Settlement. Settlement of RSUs shall be made no later than March 15 of the
year following the year in which the Vesting Date occurs. Settlement of RSUs
shall be in Shares or cash; provided, however, that if, as of the applicable
settlement date, insufficient Shares remain available under the Plan to cover
settlement of any or all of the RSUs for which payment is required, as
determined by the Committee, such RSUs shall be paid in cash in an amount equal
to the Fair Market Value as of the settlement date of the Shares otherwise
distributable on such settlement date. Settlement means the delivery to you of
the Shares vested under the RSUs and/or a cash payment with respect to such
vested RSUs. Fractional Shares will not be issued.
3.No Stockholder Rights. Prior to the issuance of Shares in settlement of vested
RSUs, if any, you shall have no ownership of any Shares underlying the RSUs and
shall have no right to dividends or to vote such Shares.
4.Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall not
be credited to you.
5.No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.
6.Termination. If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate, without payment of any consideration to you.
For purposes of this award of RSUs, your Service will be considered terminated
as of the date you are no longer providing Service (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
labor laws in the jurisdiction where you are employed or the terms of your
employment or service agreement, if any) and will not be extended by any notice
period mandated under local employment laws (e.g., Service would not include a
period of “garden leave” or similar period). In case of any dispute as to
whether your termination of Service has occurred, the Committee shall have sole
discretion to determine whether such termination has occurred (including whether
you may still be considered to be providing Services while on a leave of
absence) and the effective date of such termination.
7.Tax Consequences. You acknowledge that there will be certain consequences with
regard to income tax, national or social insurance contributions, payroll tax,
fringe benefits tax, payment on account or other tax-related items (“Tax-Related
Items”) upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and you should consult a tax adviser regarding
your tax obligations prior to such settlement or disposition in the jurisdiction
where you are subject to tax.
8.Responsibility for Taxes. Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all Tax-Related Items withholding or required deductions, you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and


|US-DOCS\112216600.5||



--------------------------------------------------------------------------------





remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the grant, vesting or
settlement of the RSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to structure
the terms of the award or any aspect of the RSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. You
acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items withholding and payment on account obligations of the Company
and/or the Employer. In this regard, you authorize the Company and/or the
Employer, and their respective agents, at their discretion, to withhold all
applicable Tax-Related Items legally payable by you from your wages or other
cash compensation paid to you by the Company and/or the Employer. These
arrangements may also include, if permissible under local law, (a) withholding
Shares that otherwise would be issued to you when your RSUs are settled,
provided that the Company only withholds the amount of Shares necessary to
satisfy the minimum statutory withholding amount, (b) having the Company
withhold taxes from the proceeds of the sale of the Shares, either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization), (c) payment by you of an amount equal to
the Tax-Related Items directly by cash, cheque, wire transfer, bank draft or
money order payable to the Company, or (d) any other arrangement approved by the
Company; in each case in compliance with such rules as may be established by the
Committee and in compliance with the Company’s Insider Trading Policy and 10b5-1
Trading Plan Policy, if applicable; provided, however, that if you are a Section
16 officer of the Company under the Exchange Act, then alternative (c) shall be
the method of withholding. The Fair Market Value of these Shares, determined as
of the effective date when taxes otherwise would have been withheld in cash,
will be applied as a credit against the Tax-Related Items.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Shares equivalent and/or cash settlement of such
RSUs. If the obligation for Tax-Related Items is satisfied by withholding in
Shares, for tax purposes, you are deemed to have been issued the full number of
Shares subject to the vested RSUs, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or the vesting and settlement of
the RSUs that cannot be satisfied by the means previously described. You
acknowledge that the Company has no obligation to deliver any payment with
respect to the RSUs to you until you have satisfied the obligations in
connection with the Tax-Related Items as described in this Section.
9.Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this RSU Agreement and any other RSU grant materials by and
among, as applicable, the Company, the Employer and any other Parent or
Subsidiaries, for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held


|US-DOCS\112216600.5||



--------------------------------------------------------------------------------





in the Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.
You understand that Data will be transferred to the stock plan service provider
as may be designated by the Company from time to time, which is assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that if you reside outside the United States, you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
human resources representative. You authorize the Company, the designated broker
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected. The only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you RSUs or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
10.Acknowledgement. The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the provisions of the Plan.
You: (i) acknowledge receipt of a copy of the Plan prospectus, (ii) represent
that you have carefully read and are familiar with the provisions in the grant
documents, and (iii) hereby accept the RSUs subject to all of the terms and
conditions set forth in this RSU Agreement and those set forth in the Notice.
You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this RSU Agreement.
11.Entire Agreement; Enforcement of Rights. This RSU Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this RSU
Agreement, nor any waiver of any rights under this RSU Agreement, shall be
effective unless in writing and signed by the parties to this RSU Agreement. The
failure by either party to enforce any rights under this RSU Agreement shall not
be construed as a waiver of any rights of such party.
12.Compliance with Laws and Regulations. The issuance of Shares in settlement of
your RSUs, if any, will be subject to and conditioned upon compliance by the
Company and you with all applicable state, federal and foreign laws and
regulations and with all applicable requirements of any stock exchange or
automated quotation system on which the Company’s Common Stock may be listed or
quoted at the time of such issuance or transfer, which compliance the Company
shall, in its absolute discretion, deem necessary or advisable. You understand
that the Company is under no obligation to register or qualify the Common Stock
with any state, federal or foreign securities commission or to seek approval or
clearance from any


|US-DOCS\112216600.5||



--------------------------------------------------------------------------------





governmental authority for the issuance or sale of the Shares. Further, you
agree that the Company shall have unilateral authority to amend the Plan and
this RSU Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares. Finally, the Shares
issued pursuant to this RSU Agreement shall be endorsed with appropriate
legends, if any, determined by the Company.
13.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of any underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
14.Governing Law; Venue. This RSU Agreement, all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
San Diego County, California or the federal courts of the United States for the
Southern District of California and no other courts.
15.Severability. If one or more provisions of this RSU Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this RSU Agreement, (ii) the balance of this
RSU Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this RSU Agreement shall be enforceable in accordance with
its terms.
16.No Rights as Employee, Director or Consultant. Nothing in this RSU Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without Cause.
17.Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this award of RSUs, you consent to the
electronic delivery of the Notice, this RSU Agreement, the Plan, account
statements, Plan prospectuses required by the SEC, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
stockholders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSUs.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at
[email]. You further acknowledge that you will be provided with a paper copy of
any documents delivered electronically if electronic delivery fails; similarly,
you understand that you must provide on request to the Company or any designated
third party a paper copy of any documents delivered electronically if electronic
delivery fails. You agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. Also, you understand that your consent may be revoked
or changed, including any change in the electronic mail address to which
documents are delivered (if you have provided an electronic mail address), at
any time by notifying the Company of such revised or revoked consent by
telephone, postal service or electronic mail at [email]. Finally, you understand
that you are not required to consent to electronic delivery.
18.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect


|US-DOCS\112216600.5||



--------------------------------------------------------------------------------





your ability to acquire or sell the Shares or rights to Shares under the Plan
during such times as you are considered to have “inside information” regarding
the Company (as defined by the laws in your country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter.
19.Language. If you have received this RSU Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
20.Appendix. Notwithstanding any provisions in this Restricted Stock Unit
Agreement, this award of RSUs shall be subject to any special terms and
conditions set forth in any Appendix hereto for your country. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this RSU Agreement.
21.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the RSUs and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
22.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this RSU Agreement shall not operate or be construed as a waiver of
any other provision of this RSU Agreement, or of any subsequent breach by you or
any other Participant.
23.Code Section 409A. For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”). Notwithstanding anything else provided
herein, to the extent any payments provided under this RSU Agreement in
connection with your termination of employment constitute deferred compensation
subject to Section 409A, and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
six-month period measured from your separation from service from the Company or
(ii) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. To the extent any payment under this RSU Agreement
may be classified as a “short-term deferral” within the meaning of Section 409A,
such payment shall be deemed a short-term deferral, even if it may also qualify
for an exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this section are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
24.Award Subject to Company Clawback or Recoupment. The RSUs shall be subject to
clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other Service that is applicable to executive officers, Employees,
Directors or other service providers of the Company, and in addition to any
other remedies available under such policy and applicable law may require the
cancellation of your RSUs (whether vested or unvested) and the recoupment of any
gains realized with respect to your RSUs.


|US-DOCS\112216600.5||



--------------------------------------------------------------------------------





BY ACCEPTING THIS AWARD OF RSUS, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.
EXHIBIT A
Vesting:
Subject to your continuous Service, your RSUs shall vest on the Vesting Date
based on the Final Share Price (as defined below) as of such date:
Final Share Price per Share
Percentage of RSUs that Vest
< $11.00
0%
≥ $11.00 but < $16.00
50% or 40%
≥ $16.00 but < $21.00
70% or 60%
≥ $21.00
100%
 
 

Notwithstanding the foregoing, unless otherwise determined by the Committee, in
the event that the Net Aggregate Evergreen Increase (as defined below) is less
than the aggregate number of RSUs that vest pursuant to this Program (as defined
below), then the aggregate number of RSUs that are eligible to vest pursuant to
this Program (including this Award) shall be reduced pro rata such that the sum
of all RSUs that vest under this Program (including this Award) shall equal the
Net Aggregate Evergreen Increase and the remaining RSUs shall be automatically
cancelled and forfeited on the Vesting Date, and the Participant’s rights in any
such RSUs shall lapse and expire.
Any RSUs that do not vest for failure to achieve the applicable Final Share
Price goal (in whole or in part) shall be automatically cancelled and forfeited
on the Vesting Date, and the Participant’s rights in any such RSUs shall lapse
and expire.
Settlement:
The Shares shall be settled in Shares and/or in cash, as determined by the
Committee in its sole discretion.
Adjustments:
You acknowledge that the Final Share Price goal, the RSUs, and the Shares
subject to the RSUs are subject to adjustment in certain events as provided in
the Plan.
Definitions:
“Corporate Transaction” shall have the meaning set forth in the Plan, but shall
not include subclause (e) (regarding a Board turnover).
“Final Share Price” shall mean the Common Stock’s 40 trading-day trailing
average over the period ending on (and including) December 31, 2022; provided,
however, that if a Corporate Transaction occurs prior to or on December 31,
2022, the Final Share Price shall mean the price per Share paid by the acquiror
in the Change in Control transaction or, to the extent that the consideration in
the Corporate Transaction is paid in stock of the acquiror or its affiliate,
then, unless otherwise determined by the Committee (including in


|US-DOCS\112216600.5||



--------------------------------------------------------------------------------





connection with valuing any shares that are not publicly traded), the Final
Share Price shall mean the value of the consideration paid per Share based on
the average of the closing trading prices of a share of such acquiror stock on
the principal exchange on which such shares are then traded for each trading day
during the five consecutive trading days ending on and including the date on
which a Corporate Transaction occurs.
“Net Aggregate Evergreen Increase” shall mean the difference between (i) the
aggregate number of Shares that become available for issuance pursuant to
Section 2.4 of the Plan on January 1 of each of 2020, 2021, 2022 and 2023 minus
(ii) the aggregate number of Shares underlying equity awards granted under the
Plan, other than pursuant to this Program, which have an effective grant date
that occurs during the Performance Period (but excluding for this purpose Shares
subject to such awards that again become available for grant under the Plan
pursuant to Section 2.2(b) or (c) of the Plan)).
“Performance Period” means the period beginning on January 1, 2020 and ending on
the Vesting Date.
“Program” shall mean this Award, together with all other Awards granted pursuant
to this Agreement under the Plan.
“Vesting Date” shall mean the earlier of: (i) December 31, 2022 or (ii) the
consummation of a Corporate Transaction.






|US-DOCS\112216600.5||

